MEMORANDUM**
Ricardo S. Atalig appeals the sentence imposed following his conviction for conspiracy to commit wire fraud, in violation of 18 U.S.C. §§ 371, 1343 and 1346. We have jurisdiction under 28 U.S.C. § 1291.
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition, is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.